Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
1. Claims 60-71 are pending and under consideration. 

Information Disclosure Statement
2. The information disclosure statement filed on 12/07/2020 and 11/12/2019 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings
3. The drawings filed on 05/28/2019 are accepted by the examiner.  

Claim Rejections [Symbol font/0xBE]35 U.S.C. § 101
4. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5. Claim 60-64 and 66-70 are rejected under 35 U.S.C. 101 because the claims invention is directed non-statutory subject matter.
Claim 65 is directed to a protein complex, which is a recombinant heterodimer. This implies that claim 60 and its dependent claims 61-64 and 66-70 are directed to a naturally occurring protein complex. In the absence of the hand of man, the naturally See Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980). The claims should be amended to indicate the hand of the inventor, e.g., by insertion of “isolated” or “purified”. See MPEP 2105.


Claim Rejections[Symbol font/0xBE] Nonstatutory Obviousness-Type Double Patenting
6. Basis for nonstatutory double patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.

7. Claims 60-71 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent No. 10,358,476 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
Claims 1-16 of US Patent No. 10,358,476 B2 are drawn to a soluble recombinant protein complex comprising a first polypeptide comprising an amino acid 
On the other hand, claims 60-71 of the present application are drawn to a protein complex comprising a first polypeptide covalently or non- covalently associated with a second polypeptide, wherein the first polypeptide comprises an ActRII polypeptide comprising an amino acid sequence that is at least 85% identical to SEQ ID NO: 404 and the second polypeptide comprises an amino acid sequence that is at least 85% identical to SEQ ID NO: 426, wherein the protein complex is capable of binding to one or more of activin A, activin B, GDF8 and/or GDF11. Claims 60-71 of the present application are broader than claims 1-16 of US Patent No. 10,358,476 B2. Claims 1-16 of US Patent No. 10,358,476 B2 and claims 60-71 of the present application vary in scope and are obvious over each other. 

Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

8. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9. Claims 60 and 65-71 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  

Claims 60 and 65-71 are drawn to a protein complex comprising a first polypeptide covalently or non-covalently associated with a second polypeptide, wherein the first polypeptide comprises an ActRII polypeptide comprising an amino acid sequence that is at least 85% identical to SEQ ID NO: 404 and the second polypeptide comprises an amino acid sequence that is at least 85% identical to SEQ ID NO: 426, wherein the protein complex is capable of binding to one or more of activin A, activin B, GDF8 and/or GDF11. The claims recite a partial structural limitation in the form of sequence similarity for the first polypeptide and the second polypeptide. Thus, the claims are drawn to a genus of protein complexes with partial structural features.   
The specification discloses a human ActRIIB precursor protein set forth in SEQ ID NO: 1, the mature extracellular ActRIIB polypeptide set forth in SEQ ID NO: 2 and a mutant thereof (pages 32-33). The specification also discloses a single-arm ActRIIB-
Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 
Due to the breadth of the genus of the protein complexes and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of the protein complexes. 

Claim Rejections[Symbol font/0xBE]35 USC § 112(d)

10. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11. Claims 66 and 67 are rejected under 35 U.S.C. 112(d) as being of improper form for failing to further limit the subject matter of a previous claim 60.
Specifically, claims 66 and 67 recite a binding property or an inhibitory activity of the protein complex. However, such a recited property is inherent to the protein complex of claim 60 because the property of a molecule is determined by the structure of a molecule.



Claim Rejections under 35 USC § 103(a)
12. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

13. Claims 60-71 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2010/062383 A2 (Publication Date: June 3, 2010), US 8410043 B2 (Apr. 2, 2013) or US 20100168020 (Jul. 1, 2010) in view of WO 2005/047336 A1 (May 26, 2005). The rejection is set forth based upon WO 2010/062383 A2. 
WO 2010/062383 A2 teaches a soluble ActRIIB-IgG Fc fusion protein comprising a soluble human activing IIB receptor (ActRIIB) and a human IgG Fc domain (page 4, the 2nd paragraph; page 10, last paragraph). The soluble human ActRIIB comprises the extracellular domain of ActRIIB, amino acids 19-134 of SEQ ID NO: 2 (page 10, last paragraph), which comprises amino acids 29-109 of SEQ ID NO: 1 of the instant application. In view of the instant disclosure (Example 1 on page 158), the ActRIIB-IgG Fc fusion protein would comprise an amino acid sequence that is at least 85% identical the amino acid sequence of SEQ ID NO: 404, whereas the human IgG Fc would comprise an amino acid sequence that is at least 85% identical the amino acid sequence of SEQ ID NO: 426. The ActRIIB and human IgG Fc domain are connected by a linker or a hinge linker peptide (page 4, the 2nd paragraph).  The linker may be glycosylated amino acids (page 14, line 25) or PEG (page 15, line 21). The protein binds to GDF-8 and GDF-11 (page 9, line 18). WO 2010/062383 A2 also 
WO 2010/062383 A2 does not teach explicitly a single-arm ActRIIB polypeptide complex, i.e., a soluble ActRIIB-PEG-IgG Fc fusion protein, wherein one soluble ActRIIB molecule is linked to one immunoglobulin Fc chain of a single immunoglobulin Fc fragment that comprises two immunoglobulin Fc chains.
WO 2005/047336 A1 teaches that genetic recombination only produces Fc fusion proteins in a homodimeric form, whereas preparation of a conjugate using a linker allows the expression in a monomer, dimer or multimer and the preparation of homologous and heterogeneous constructs (page 6, lines 7-8, 23-25). In Examples 1 (page 35) and 2 (page 39), WO 2005/047336 A1 teaches preparation of an IFN                
                    α
                
            -PEG-IgG Fc fragment conjugate, wherein one IFNα molecule is linked to one immunoglobulin Fc chain of a single immunoglobulin Fc fragment (~53 KD, Fig. 6a) that comprises two immunoglobulin Fc chains, as confirmed by mass spectrometry (Table 1). The protein conjugate maintains the in vivo activity at relatively high levels and remarkably increases the serum half-life for the physiologically active polypeptide (see, e.g., Abstract; Experimental Example 2 on page 66; Table 3 on page 67).
It would have been obvious to one of skilled in the art to make a soluble ActRIIB-IgG Fc fusion protein comprising a soluble human ActRIIB and a human IgG Fc domain, wherein one soluble ActRIIB is linked to one immunoglobulin Fc chain of a single immunoglobulin Fc fragment that comprises two immunoglobulin Fc chains with a reasonable expectation of success. One would have been motivated to do so because such a fusion protein maintains the in vivo activity at relatively high levels and 

Conclusion
14. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                      April 26, 2021